ORIGINAL                                                    04/15/2020



                                                                                         Case Number: DA 19-0273




             IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      DA 19-0273                              FILED
                                       ******                                 APR 1 5 2020
                                                                           E3ovve n Greenwood
STATE OF MONTANA                                                               of Supreme Court
                                                                            State of Montana
                                                    ORDER GRANTING
               Plaintiff Appellee,
                                                    UNOPPOSED MOTION FOR
              -vs-                                   EXTENSION OF TIME TO
                                                       FILE REPLY BRIEF
RANDY S. LAEDEKE,

               Defendant Appellant.


Appellant ha.s filed an unopposed motion for an extension of time to April 20,2020,to

file and serve his REPLY BRIEF in response to the State's brief in the above entitled

case. For good c.ause shown;

       IT IS HEREBY ORDERED THAT Appellant's rnotion is granted and Appellant's

Reply Brief is due on or before Monday April 20,2020.


       Dated this    K
                     ,         day of April,2020.